


Exhibit 10.16

 

TE CONNECTIVITY LTD. 2010 STOCK AND INCENTIVE PLAN

(AMENDED AND RESTATED SEPTEMBER 16, 2014)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

PURPOSE

1

SECTION 2.

DEFINITIONS

1

SECTION 3.

ADMINISTRATION

4

(a)

Power and Authority of the Committee

4

(b)

Delegation

4

(c)

Power and Authority of the Board of Directors

4

SECTION 4.

SHARES AVAILABLE FOR AWARDS

5

(a)

Shares Available

5

(b)

Accounting for Awards

5

(c)

Adjustments

5

(d)

Award Limitations Under the Plan

5

SECTION 5.

ELIGIBILITY

6

SECTION 6.

AWARDS

6

(a)

Options

6

(b)

Stock Appreciation Rights

6

(c)

Restricted Stock and Restricted Sock Units:

6

(d)

Dividend Equivalents

7

(e)

Performance Awards

7

(f)

Stock Awards

7

(g)

Other Stock-Based Awards

7

(h)

General

8

SECTION 7.

AMENDMENT AND TERMINATION: CORRECTIONS

9

(a)

Amendments to the Plan

9

(b)

Amendments to the Awards

9

(c)

Corrections of Defects, Omissions and Inconsistencies

9

SECTION 8.

INCOME TAX WITHHOLDING

9

SECTION 9.

GENERAL PROVISIONS

10

(a)

No rights to Awards

10

(b)

Awards Agreements

10

(c)

No rights to Shareholders

10

(d)

No Limit on Other Compensation Plans or Arrangements

10

(e)

No Right to Employment or Directorship

10

(f)

Governing Law

10

(g)

Severability

10

(h)

No Trust or Fund Created

10

(i)

No Fractional Shares

10

(j)

Headings

10

SECTION 10.

EFFECTIVE DATE OF THE PLAN: EFFEC ON PRIOR PLANS

11

SECTION 11.

TERM OF THE PLAN

11

 

--------------------------------------------------------------------------------


 

TE CONNECTIVITY LTD.

2010 STOCK AND INCENTIVE PLAN

(AMENDED AND RESTATED SEPTEMBER 16, 2014)

 

Section 1. Purpose

 

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers and non-employee Directors capable of assuring the future success of
the Company, to offer such persons incentives to put forth maximum efforts for
the success of the Company’s business and to compensate such persons through
various stock-based arrangements and provide them with opportunities for the
stock ownership in the Company, thereby aligning the interests of such persons
with the Company’s shareholders.

 

Section 2. Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)         “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.

 

(b)         “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock
Award or Other Stock-Based Award granted under the Plan.

 

(c)          “ Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan. An
Award Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

 

(d)         “Board” shall mean the Board of Directors of the Company.

 

(e)          “Change in Control” means the first to occur of any of the
following events:

 

(i) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (A) the Company or any Subsidiary or (B) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

 

(ii) persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof, provided that any person becoming a Director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least 50 percent of the Incumbent Directors; but provided further,
that any such person whose initial assumption of office is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents by

 

--------------------------------------------------------------------------------


 

or on behalf of a “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act) other than the Board, including by reason of agreement intended to
avoid or settle any such actual or threatened contest or solicitation, shall not
be considered an Incumbent Director; or

 

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own directly or indirectly more than 50
percent of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

 

(iv) consummation of a complete liquidation or dissolution of the Company;
provided, however, that if and to the extent that any provision of this Plan or
an Award Certificate would cause a payment of deferred compensation that is
subject to Code Section 409A(a)(2) to be made upon the occurrence of a “Change
in Control,” or would change the timing and/or form of any payment of deferred
compensation that is subject to Code Section 409A(a)(2) upon a specified date or
event occurring after a “Change in Control” or upon a termination of employment
following a Change in Control, then such payment shall not be made, or such
change in timing or form of payment shall not occur, unless such “Change in
Control” is also a “change in ownership or effective control” of the Company
within the meaning of Code Section 409A(2)(A)(v) and applicable regulations and
rulings thereunder and such payment, or such associated date or event, occurs no
later than two years after the date of such “Change in Control.”

 

(f)       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgatedthereunder.

 

(g)          “Committee” shall mean the Management Development and Compensation
Committee of the Board or any successor committee or subcommittee of the Board,
which committee is comprised solely of two or more persons who are outside
directors within the meaning of Section 162(m)(4)(C)(i) of the Code and the
applicable regulations and nonemployee directors within the meaning of Rule
16b-3(b)(3) under the Exchange Act.

 

(h)         “Company” shall mean TE Connectivity Ltd., a Swiss company, or any
successor thereto.

 

(i)            “Director” shall mean a member of the Board.

 

(j)           “Dividend Equivalent” shall mean any right granted under section
6(d) of the Plan.

 

(k)         “Eligible Person” shall mean any employee, officer or non-Employee
Director providing services to the Company or an Affiliate whom the Committee
determines to be an Eligible Person, provided however, that any employee,
officer or Non-Employee Director who was employed by or providing services to
the Company on December 8, 2010 shall not be eligible to be considered as an
Eligible Person hereunder. An Eligible Person must be a natural person.

 

(l)             “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

 

(m)     “Fair Market Value” of a Share shall mean the closing sales price on the
New York Stock Exchange on the date as of which the determination of Fair Market
Value is being made or, if no sale is reported for such

 

2

--------------------------------------------------------------------------------


 

day, on the next preceding day on which a sale of Shares was reported.
Notwithstanding anything to the contrary herein, the Fair Market Value of a
Share will in no event be determined to be less than par value.

 

(n)         “Incentive Stock Option” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code or any successor provision.

 

(o)         “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not Intended to be an Incentive Stock Option.

 

(p)         “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.

 

(q)         “Other Stock-Based Award” shall mean any right granted under Section
6(g) of the Plan.

 

(r)            “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.

 

(s)           “Performance Award” shall mean any right granted under Section
6(e) of the Plan.

 

(t)            “Performance Goal” shall mean one or more of the following
performance goals, either individually, alternatively or any combination,
applied on a corporate, subsidiary, division, business unit, line of business or
geographic region basis: sales, revenue, costs, expenses, earnings (including
one or more of net profit after tax, gross profit, operating profit, earnings
before interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings), earnings per share, earnings per share from
continuing operations, operating income, pre-tax income, net income margins
(including one or more of direct gross, gross, operating income, net income and
pretax net income margins), returns (including one or more of return on actual
or proforma assets, net assets, equity, investment, investment capital, capital
and net capital employed), shareholder return (including total shareholder
return relative to an index or peer group), stock price, economic value added,
cash generation, cash flow, unit volume, working capital, market share, cost
reductions and development and implementation of strategic plans , management
succession plans or diversity initiatives. A Performance Goal may be an absolute
measure or a defined change(amount or percentage) in a measure. A Performance
Goal may reflect absolute entity or business unit performance or performance
relative to the performance of a peer group of companies or other external
measure. To the extent consistent with Section 162(m), the Committee may provide
that, in determining whether the Performance Goal has been achieved, the effect
of certain events may be excluded. These events include, but are not limited to,
any of the following: asset write-downs, litigation or related judgments or
settlements, changes in tax law, accounting principles or other such laws or
provisions affecting reported results, severance, contract termination and other
costs related to exiting certain business activities, and gains or losses from
the disposition of business or assets or from the early extinguishment of debt.

 

(u)         “Person” shall mean any individual or entity, including a
corporation, partnership, llimited liability company, association, joint venture
or trust.

 

(v)         “Plan” shall mean this TE Connectivity Ltd. 2010 Stock and Incentive
Plan, as amended and restated September 16, 2014.

 

(w)       “Prior Plans” shall mean the ADC Telecommunications, Inc. 2010 Global
Stock Incentive Plan, the ADC Telecommunications, Inc. 2008 Global Stock
Incentive Plan, the ADC Telecommunications, Inc. 1991 Global Stock Incentive
Plan and the ADC Telecommunications, Inc. Non-employee Director Stock Option
Plan, as each of such plans has been amended from time to time.

 

(x)         “Qualified Performance Award” means a Performance Award that (i) is
made to an officer of the Company who may be a “covered person” under Section
162(m), and (ii) is intended to be “qualified performance -based compensation”
within the meaning of Section 162(m).

 

(y)         “Restricted Stock” shall mean any Share granted under Section 6(c)
of the Plan.

 

(z)          “Restricted Stock Unit” shall mean any unit granted under Section
6(c) of the Plan evidencing the right to receive a Share (or a cash payment
equal to the fair Market Value of a Share) at some future date.

 

(aa)  “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

 

(bb)  “Section 162(m)” shall mean Section 162 (m) of the Code and the applicable
Treasury Regulations promulgated thereunder.

 

(cc)    “Shares” shall mean shares of common stock of the Company or such other
securities or property as may become subject to Awards pursuant to an adjustment
made under Section 4(c) of the Plan.

 

(dd)  “Specified Employee” shall mean a “specified employee” as such term is
defined in Section 409A(a)(2)(B) of the Code.

 

(ee)    “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.

 

3

--------------------------------------------------------------------------------


 

(ff)      “Stock Award” shall mean any Share granted under Section 6(f) of the
Plan.

 

(gg)    “Cause” means misconduct that is willfully or wantonly harmful to the
Company or any of its Subsidiaries, monetarily or otherwise, including, without
limitation, conduct that violates the Company’s Code of Ethical Conduct.

 

(hh)  “Disabled” or “Disability” means the inability of the Director or Employee
to perform the material duties pertaining to such Director’s directorship or
such Employee’s employment due to a physical or mental injury, infirmity or
incapacity for 180 days (including weekends and holidays) in any 365-day period.
The existence or nonexistence of a Disability shall be determined by an
independent physician selected by the Company and reasonably acceptable to the
Director or Employee. Notwithstanding the above, if and to the extent that any
provision of this Plan or an Award Certificate would cause a payment of deferred
compensation that is subject to Code Section 409A(a)(2) to be made upon the
occurrence of a “Disability” or upon a person becoming “Disabled,” or would
cause a change in the timing or form of payment of such deferred compensation
upon the occurrence of a “Disability” or upon a person becoming “Disabled,” then
such payment shall not be made, or such change in timing or form of payment
shall not occur, unless such “Disability” or condition of being “Disabled”
satisfies the requirements of Code Section 409A(2)(C) and applicable regulations
and rulings thereunder.

 

Section 3. Administration

 

(a)         Power and Authority of the Committee. The Plan shall be administered
by the Committee. Subject to the express provisions of the Plan and to
applicable law, the Committee shall have full power and authority to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to each Participant under the Plan; (iii) determine the number of Shares to be
covered by (or the method by which payments or other rights are to be calculated
in connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement; (vi) accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Award or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award or Award Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Participant, any holder or beneficiary of any
Award or Award Agreement, and any employee of the Company or any Affiliate.

 

(b)         Delegation. The Committee may delegate its powers and duties under
the Plan to one or more Directors (including a Director who is also an officer
of the Company) or a committee of Directors and may authorize one or more
officers of the Company to grant Awards under the Plan, subject to such terms,
conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that the Committee shall not delegate its powers
and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of Exchange Act or (ii)
in such a manner as would cause the Plan not to comply with the requirements
Section 162(m).

 

(c)          Power and Authority of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan, unless the exercise of such

 

4

--------------------------------------------------------------------------------


 

powers and duties by the Board would cause the Plan not to comply with the
requirements of Section 162(m).

 

Section 4. Shares Available for Awards

 

(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be the sum of (i) 9,700,000, and (ii) any Shares subject to any
award under the Prior Plans that, after the effective date of this Plan, are not
purchased or are forfeited or reacquired by the Company, or otherwise not
delivered to the Participant due to termination or cancellation of such award.
If any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited or are reacquired by the Company (including share of Restricted
Stock, whether or not dividends have been paid on such shares), or if an Award
otherwise terminates or is cancelled without delivery of any Shares, then the
number of Shares counted pursuant to Section 4(b) of the Plan against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such forfeiture, reacquisition by the Company, termination
or cancellation, shall again be available for granting Awards under the Plan.
Shares that are withheld in full or partial payment to the Company of the
purchase or exercise price relating to an Award or in connection with the
satisfaction of tax obligations relating to an Award shall not be available for
granting Awards under the Plan.

 

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof toreceive or purchase Shares, the number of Shares covered by
such Award or to which such Award relates shall be counted on the date of grant
of such Award against the aggregate number of Shares available for Awards under
the Plan. With respect to Options and Stock Appreciation Rights, the number of
Shares available for Awards under the Plan shall be reduced by one Share for
each Share covered by such Award or to which such Award relates. With respect to
any Awards other than Options and Stock Appreciation Rights, the number of
Shares available for Awards under the Plan shall be reduced by 1.21 Shares for
eachShare covered by such Award or to which such Award relates. For Stock
Appreciation Rights settled in Shares upon exercise, the aggregate number of
Shares with respect to which the Stock Appreciation Right is exercised, rather
than the number of Shares actually issued upon exercise, shall be counted
against the number of Shares available for Awards under the Plan. Awards that do
not entitle the holder thereof to receive or purchase Shares and Awards that are
settled in cash shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards, (iii) the purchase or exercise
price with respect to any Awards and (iv) the limitationscontained in Section
4(d) of the Plan.

 

(d) Award Limitations Under the Plan.

 

(i) Section 162(m) Limitation for Awards Denominated in Shares. No eligible
Person may be granted any Award or Awards denominated in Shares, for more than
3,000,000 Shares (subject to adjustment as provided for in Section 4(c) of the
Plan), in the aggregate in any taxable year.

 

(ii) Section 162(m) Limitation for Awards Denominated in Cash. The maximum
amount payable pursuant to all Qualified Performance Awards denominated in cash
to any Participant in the aggregate in any taxable year shall be $25,000,000 in
value, whether payable in cash, Shares or other property. This limitation
contained in this Section 4(d)(ii) does not apply to any Award or Awards subject
to the limitationcontained in Section 4(d)(i). The limitation contained in this
Section 4(d)(ii) shall apply only with respect to any Award or Awards granted
under this Plan, and limitations on awards granted under any other

 

5

--------------------------------------------------------------------------------


 

shareholder approved incentive plan maintained by the Company will be governed
solely by the terms of such other plan.

 

Section 5. Eligibility.

 

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6. Awards.

 

(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share exercise price below Fair Market
Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or regulatory
requirements of a foreign jurisdiction or (B) if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.

 

(ii) Option Term. The term of each Option shall be fixed by the Committee but
shall not be longer than 10 years from the date of grant.

 

(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

 

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right; provided, however, that the Committee may designate a
per share grant price below Fair Market Value on the date of grant (A) to the
extent necessary or appropriate, as determined by the Committee, to satisfy
applicable legal or regulatory requirements of a foreign jurisdiction or (B) if
the Stock Appreciation Right is granted in substitution for a stock appreciation
right previously granted by an entity that is acquired by or merged with the
Company or an Affiliate. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The term of any
Stock Appreciation Right will be fixed by the Committee but shall not be longer
than 10 years from the date of grant. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

 

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock units to
Eligible Persons with the following terms and

 

6

--------------------------------------------------------------------------------


 

conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or time, in such installments or otherwise, as the Committee may deem
appropriate.

 

(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

 

(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with the respect to Shares of
Restricted Stock or Restricted Stock Units.

 

(d) Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine. Notwithstanding, the
foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons, and (ii) no Dividend Equivalent payments shall be made to
a Participant with respect to any Performance Award prior to the date on which
all conditions or restrictions relating to such Awards have been satisfied,
waived or lapsed.

 

(e) Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Eligible Persons subject to the terms of the Plan and any applicable
Award Agreement. A Performance Award granted under the Plan (i) may be
denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Units), other securities, other Awards or
other property, and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of one or more objective
Performance Goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan, the Performance Goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment to be
made pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. Qualified Performance
Awards shall be conditioned, to the extent required by 162(m), solely on the
achievement of one or more objective Performance Goals established by the
Committee within the time prescribed by Section 162(m), and Qualified
Performance Awards shall otherwise comply with the requirements of Section
162(m).

 

(f) Stock Awards. The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

 

(g) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall

 

7

--------------------------------------------------------------------------------


 

determine the terms and conditions of such Awards, subject to the terms of the
Plan and the Award Agreement. Shares, or other securities delivered pursuant to
a purchase right granted under this Section 6(g), shall be purchased for
consideration having a value equal to at least 100% of the Fair Market Value of
such Shares or other securities on the date the purchase right is granted. The
consideration paid bythe Participant may be paid by such method or methods and
in such form or forms (including, without limitation, cash, Shares, other
securities, other Awards or other property, or any combination thereof), as the
Committee shall determine.

 

(h) General.

 

(i) Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan ofthe Company or any Affiliate may be granted either at the same time as or
at a different time from the grantof such other Awards or awards.

 

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property, or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

 

(iv) Term of Awards. The term of each Award shall be for a period not longer
than 10 years from the date of grant.

 

(v) Limits on Transfer of Awards. Except as otherwise provided in this Section
6(h)(v), no Award (other than a Stock Award) and no right under any such Award
shall be transferable by a Participant other than by will or by the laws of
descent and distribution. Under rules to be established by the Company, Stock
Awards may be transferred to a Participant’s spouse or former spouse in
accordance with a domestic relations order or domestic settlement agreement
associated with the dissolution of the Participant’s marriage. The Committee may
establish procedures as it deems appropriate for a Participant to designate a
Person or Persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to any Award
in the event of the Participant’s death. The Committee, in its discretion and
subject to such additional terms and conditions as it determines may permit a
Participant to transfer a Non-Qualified Stock Option to any “family member” (as
such term is defined in the General Instructions to Form S-8 (or any successor
to such Instructions or such Form) under the Securities Act of 1933, as amended)
at any time that such Participant holds such Option, provided that such
transfers may not be for value (i.e., the transferor may not receive any
consideration therefor) and the family member may not make any subsequent
transfers other than by will or by the laws of descent and distribution. Each
Award under the Plan or right under any such Awardshall be exercisable during
the Participant’s lifetime only by the Participant (except as provided herein or
in an Award Agreement or amendment thereto relating to a Non-Qualified Stock
Option) or, if permissibleunder applicable law, by the Participant’s guardian or
legal representative. No Award (other than a Stock Award) or right under any
such Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.

 

(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to placed on the
certificates for such Shares or other securities to reflect such restrictions.
If the Shares or other securities are traded on a securities exchange, the
Company shall not be required to deliver any Shares or other securities covered
by an Award unless and until such Shares or other securities have been admitted
for trading on such securities exchange.

 

(vii) Prohibition on Option and Stock Appreciation Right Repricing. Except as
provided in

 

8

--------------------------------------------------------------------------------

 

Section 4(c) hereof, no Option may be amended to reduce its initial exercise
price, and no Option shall be cancelled and replaced with an Option or Options
having a lower exercise price.  In addition, except as provided in
Section 4(c) hereof, no Stock Appreciation Right may be amended to reduce its
grant price, and no Stock Appreciation Right shall be cancelled and replaced
with a Stock Appreciation Right having a lower grant price.

 

(viii) Section 409A Provisions.  Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance, thereunder is otherwise payable or distributable
to Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance, unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control, disability or
separation from service meet the definition of a change in ownership or control,
disability or separation from service, as the case may be in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A by reason of the short-term deferral
exemption or otherwise.  Any payment or distribution that otherwise would be
made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or, if earlier, upon the Specified Employee’s death),
unless the payment or distribution is exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise.

 

Section 7.  Amendments and Termination; Corrections.

 

(a) Amendments to the Plan.  The Board may amend, alter, suspend, discontinue,
or terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
shareholders of the Company shall be required for any amendment to the Plan
that:

 

(i) requires shareholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock exchange or any other
securities exchange that are applicable to the Company:

(ii) increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(iii) increases the number of shares or value subject to the limitations
contained in Section4(a) of the Plan;

(vi) permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 6(h)(vii) of the Plan;

(vii) permits the award of Options or Stock Appreciation Rights at a price less
that 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of
Section 6(a)(i) and 6(b)(ii) of the Plan; and

(viii) would cause Section 162(m) of the Code to become unavailable with respect
to the Plan.

 

(b) Amendments to Awards.  Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively.  Except as otherwise provided in the Plan
the Committee may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.

 

(c) Correction of Defects, Omissions, and Inconsistencies.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.

 

Section 8. Income Tax Withholding.

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a

 

9

--------------------------------------------------------------------------------


 

Participant, are withheld or collected from such Participant.  In order to
assist a Participant in paying all or a portion of the applicable taxes to be
withheld of collected upon exercise or receipt of (or the lapse of restrictions
relating to) an Award, the Committee, in its discretion and subject to such
additional terms and conditions as it may adopt, may permit the Participant to
satisfy such tax obligation by (a) electing to have the Company withhold a
portion of the Shares otherwise to be delivered upon exercise or receipt of (or
the lapse of restrictions relating to) such Award with a Fair Market Value equal
to the amount of such taxes or (b) delivering to the Company Shares other than
Shares issuable upon exercise or receipt of (or the lapse of restrictions
relating to) such Award with a Fair Market Value equal to the amount of such
taxes. The election, if any, must be made on or before the date that the amount
of tax to be withheld is determined.

 

Section 9.  General Provisions.

 

(a) No Rights to Awards.  No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b) Award Agreements.  No Participant shall have rights under an Award granted
to such Participant unless and until an Award Agreement is issued to, and
accepted by, the Participant.

 

(c) No Rights of Shareholders. Except with respect to Restricted Stock and Stock
Awards, neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a shareholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or part, unless the Shares have been issued.

 

(d) No Limit on Other Compensation Plans or Arrangements.  Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

 

(e) No Right to Employment or Directorship.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or a Director to be retained as a Director, nor will
it affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause.  In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in Any Award Agreement.

 

(f) Governing Law.  The Plan and all determinations made and actions taken under
the Plan will be governed by the law of Switzerland and construed accordingly.

 

(g) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(h) No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person.  To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater that the right of any unsecured general creditor of the Company or any
Affiliate.

 

(i) No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

(j) Headings.  Heading are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

10

--------------------------------------------------------------------------------


 

Section 10.  Effective date of the Plan; Effect on Prior Plans.

 

The effective date of this amended and restated plan is September 16, 2014.  The
Plan was originally adopted by the Board of Directors of ADC
Telecommunications, Inc. on November 19, 2009 and approved by ADC
Telecommunications, Inc. shareholders on February 10, 2010.  On and after
February 10, 2010 , no further awards were granted under the Prior Plans, but
all outstanding awards previously granted under the Prior Plans shall remain
outstanding.  After shareholder approval of the Plan on February 10, 2010, such
awards made under the Prior Plans shall be governed by the terms and conditions
of the Plan, but any shares issued under such awards shall not be deemed to be
issued under the Plan for purposes of Section 4(a).

 

Section 11.  Term of the Plan.

 

The Plan shall terminate at midnight on February 9, 2020, unless terminated
before then by the Board; provided however, that no Qualified Performance Award
may be granted under the Plan after the fifth year following the year in which
the shareholders of the Company approved the Performance Goals, unless and until
the Performance Goals are reapproved by the shareholders.  Awards may be granted
under the Plan until the earlier to occur of the date of termination of the Plan
or the date on which all Shares available for Awards under the Plan have been
purchased or acquired.  As long as any Awards are outstanding under the Plan,
the terms of the Plan shall govern such Awards.

 

11

--------------------------------------------------------------------------------
